IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In re the Dependency of: M.I.K.-L., and
 M.D.L.-K.,                                       No. 82260-8-I

                           Minor children,        DIVISION ONE

 DEPARTMENT OF CHILDREN,
 YOUTH AND FAMILIES,                              UNPUBLISHED OPINION

                             Respondent,

               v.

 MICHAEL LOVEJOY,

                             Appellant.


      PER CURIAM — Michael Lovejoy appeals a trial court’s order terminating his

parental rights to his two children, M.I.K.-L. and M.D.L.-K. Lovejoy argues that

his due process rights were violated when, after the trial court determined that

the Department of Children, Youth and Families had not met its burden in proving

the elements of RCW 13.34.180(1) by clear, cogent and convincing evidence, it

continued the hearing on the termination petition to allow the State to offer

additional services to him. The State concedes that, based on the Matter of

Welfare of D.E., 196 Wn.2d 92, 106, 469 P.3d 1163 (2020), once a trial court

makes a determination that the Department has not met its burden, it must

dismiss the petition. We accept the State’s concession. We reverse the order of
No. 82260-8-I/2


termination and remand to the trial court for further proceedings consistent with

this opinion.

                                  FOR THE COURT:




                                         2